Citation Nr: 1638521	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-10 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel






INTRODUCTION

The Veteran served on active duty from October 1981 to December 1981, November 1997 to May 1998, November 1998 to May 1999, January 2002 to July 2002, and October 2003 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which found that entitlement to DEA benefits had not been established because the Veteran was not permanently and totally disabled due to service-connected disabilities.   

In August 2016, the Veteran, through her representative in a motion, cancelled her request for a hearing before the Board.  The hearing request is withdrawn.  38 C.F.R. § 20.702 (e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claim for entitlement to DEA benefits for her dependents was denied on the basis that the RO found that the Veteran was not permanently and totally disabled due to service-connected disabilities.  The existence of a permanent and total disability rating for service-connected disability is a requirement for eligibility for DEA benefits.  38 U.S.C.A. §§ 3500, 3501 (West 2014); 38 C.F.R. §§ 3.807 (a), 21.3021 (2015).  A total disability may be assigned where a veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2015).  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340 (b).

During the pendency of this appeal, a 100 percent rating was in effect for the service-connected stage 2 breast cancer and ductal carcinoma in situ, status post chemotherapy, lumpectomy, and modified mastectomy and latissimus dorsi and saline reconstruction with chronic fatigue, scarring, and arthralgias from October 1, 2007.  However, the RO determined that the 100 percent disability rating was not permanent and the RO proposed to reduce the 100 percent rating to 60 percent in a May 2016 rating decision.  The reduction was implemented in an August 2016 rating decision and a 50 percent rating was assigned to the service-connected stage 2 breast cancer and ductal carcinoma in situ, status post chemotherapy, lumpectomy, and modified mastectomy and latissimus dorsi and saline reconstruction effective January 1, 2007.  Service connection for chronic fatigue syndrome was granted with an evaluation of 20 percent effective January 1, 2017.  Service connection for a painful scar, left breast was granted with an evaluation of 10 percent effective April 20, 2016 and service connection for residual scars, status post bilateral breast surgery was granted with a zero percent evaluation April 20, 2016.  The reduction of the rating for the service-connected breast cancer and residuals resulted in the reduction in the Veteran's combined disability rating from 100 percent to 90 percent effective January 1, 2007.  

The record shows that in August 2016, during the pendency of the current appeal, the Veteran filed claims for increased disability ratings for sinusitis (rated at 10 percent), temporomandibular joint syndrome (rated at zero percent), depressive and anxiety disorders (rated at 30 percent), and the long thoracic nerve palsy of the left upper extremity (rated at 10 percent).  The Veteran also filed claims for service connection for a back disability, bilateral cataracts, and phantom nipple pain.  She filed a claim for a separate rating for left latissimus dorsi with no effective use other than as padding as secondary to the breast cancer rating.    

The newly raised service connection claims and increased rating claims are inextricably intertwined with the claim for entitlement to DEA benefits since the adjudication of these claims may result in a higher combined disability rating and may result in a determinations that the Veteran is permanent and totally disabled.  Thus, the newly raised claims must be decided by the AOJ before the Board can take action on the DEA claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims for increased disability ratings for sinusitis, temporomandibular joint syndrome, depressive and anxiety disorders, and long thoracic nerve palsy of the left upper extremity; the claims for service connection for a back disability, bilateral cataracts, and phantom nipple pain; and the claim for a separate rating for left latissimus dorsi with no effective use other than as padding as secondary to the breast cancer rating.  

2.  Thereafter, readjudicate the issue of entitlement to DEA benefits with consideration as to whether the Veteran is permanently and totally disabled due to service-connected disabilities.   

3.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and allow them an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

